           Case 2:19-cv-01400-RSM-MLP Document 27 Filed 11/13/20 Page 1 of 3




 1

 2

 3

 4

 5

 6                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 7                                       AT SEATTLE

 8   ROBERT A. STANNARD,

 9                                 Plaintiff,            Case No. C19-1400-RSM-MLP

10          v.
                                                         ORDER GRANTING MOTION FOR
11   DR. MARIA DYE, et al.,                              EXTENSION OF DEADLINE TO FILE A
                                                         RESPONSIVE PLEADING
12                                 Defendants.

13

14          This is a civil rights action brought pursuant to Bivens v. Six Unknown Federal Narcotics

15   Agents, 403 U.S. 388 (1971). Plaintiff asserts in his amended civil rights complaint claims

16   relating to the adequacy of the medical care he received while confined at FDC SeaTac in 2018.

17   (Dkt. # 14.) On May 13, 2020, this Court issued an Order directing that Plaintiff’s amended civil

18   rights complaint be served on Defendants, and that Defendants respond thereto. (See Dkt. # 15.)

19   When Defendants failed to timely respond, the Court reviewed the record and determined that

20   the service materials may not have been sent to Defendants as previously ordered. Thus, on

21   August 19, 2020, the Court issued an Order directing the Clerk to execute the Service Order.

22   (Dkt. # 16.)

23
     ORDER GRANTING MOTION FOR
     EXTENSION OF DEADLINE TO FILE
     A RESPONSIVE PLEADING - 1
           Case 2:19-cv-01400-RSM-MLP Document 27 Filed 11/13/20 Page 2 of 3




 1          On October 20, 2020, the Court received a motion from the United States requesting a

 2   continuance of the deadline to file a responsive pleading on behalf of Defendants. (Dkt. # 19.)

 3   The government explains therein that Defendants are, or were, federal employees acting within

 4   the scope of their employment at times relevant to the allegations in the complaint, and that they

 5   are currently awaiting a decision from the Department of Justice on their request for personal

 6   representation. (See id.) The United States indicates that a decision with respect to Defendants’

 7   request is expected within the next sixty days and it asks that the Court extend the deadline for

 8   Defendants to file a responsive pleading to December 21, 2020. (Id.)

 9          Plaintiff has not opposed the motion for extension of time. Plaintiff did, however,

10   recently submit to the Court for consideration a motion which he identifies as one for summary

11   judgment but which actually seeks entry of a default judgment against Defendants based upon

12   their failure to file a timely response to his amended complaint. (Dkt. # 24.)

13          Given the somewhat cumbersome process Defendants are required to navigate in order to

14   obtain personal representation in this matter, the Court concludes that it is appropriate to grant

15   Defendants the requested extension. This conclusion renders Plaintiff’s request for a default

16   judgment moot. Plaintiff may renew his motion if Defendants fail to file a responsive pleading

17   by the date set forth below.

18          Based on the foregoing, the Court hereby ORDERS as follows:

19          (1)     The motion of the United States for an extension of the deadline to file a

20   responsive pleading on behalf of Defendants (dkt. # 19) is GRANTED. Defendants shall file

21   their responsive pleading not later than December 21, 2020.

22          (2)     Plaintiff’s motion for a default judgment (dkt. # 24) is STRICKEN as moot.

23
     ORDER GRANTING MOTION FOR
     EXTENSION OF DEADLINE TO FILE
     A RESPONSIVE PLEADING - 2
           Case 2:19-cv-01400-RSM-MLP Document 27 Filed 11/13/20 Page 3 of 3




 1          (3)    The Clerk is directed to send copies of this Order to Plaintiff and to the Office of

 2   the United States Attorney for the Western District of Washington.

 3          DATED this 13th day of November, 2020.


                                                         A
 4

 5                                                       MICHELLE L. PETERSON
                                                         United States Magistrate Judge
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23
     ORDER GRANTING MOTION FOR
     EXTENSION OF DEADLINE TO FILE
     A RESPONSIVE PLEADING - 3
